 



Exhibit 10.1

 

EXHIBIT A

 

Date: 10/21/15  

 

NATUALNRANO, INC.           Attn:  

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to NaturalNano, Inc., a Nevada
corporation (the “Company”), pursuant to that certain Convertible Promissory
Note made by the Company in favor of the Holder in the principal amount of
$150,000 by the Company (the “Note”); that the Holder elects to convert the
portion of the Note balance set forth below into fully paid and non-assessable
shares of Common Stock of the Company as of the date of conversion specified
below.

 



A. Date of conversion: 10/21/15   B. Conversion #:     C. Conversion Amount:
$10,000   D. Conversion Price: $0.05   E. Conversion Shares: 200,000   F.
Remaining Note Balance: $215,500  



 

Please transfer the Conversion Shares to the undersigned at:

 



Address:       Marlin Capital Investments LLC     555 S. Federal Hwy # 450    
Boca Raton, FL 33432  



  

Sincerely,       By: /s/ Barry Honig   Name: Barry Honig  

 

DWAC Instructions:

Broker No: 0283

Account No: 11547350

  

 

 

 